internal_revenue_service appaals offica marrows road suite newark de number release date wil date date a certified mall dear department of the treasury parson to contact employee id number tal fax refer reply ta ar fe law in re eo determination tax periods ended form required to be filed employer_identification_number cc last day to file a petition with the united_states tax_court this is a final adverse determination revenue code irc it is determined sec_504 to your exempt status under sec_504 of the internal that you do not quaiify as exempt from federal_income_tax under our adverse determination was made for the following reason s you have not demonstrated that you are organized and operated exctusively for charitable educational or other exempt pupose sec_25 required by sec_501 c of the internal revenue gode you operate substantially for non-exempt purposes you are not an organization which operates exclusively for one or more of the exempt purposes which would quatify it as an exempt_organization contributions te your organization are not deductible under code saction you ara required to file federal_income_tax returns on the form indicated above you shauid file these réturns within days from the date of this letter unless a request for an extension of time js granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assassment of any taxes die will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition io the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of colurnbia must be filed within days from the date this determination was malléd to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n vv washington b c we will notify the appropriate state officials ofthis action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely hk pail charles fisher team manager tax_exempt_and_government_entities_division date date legend person association of-profit entity applicant organization department of the treasury internal_revenue_service washington d c contact person identification_number ‘contact number fax number employer_identification_number uil s dear applicant we have considered your application_for recognition of exemption from federal_income_tax under intemai revenue code sec_601 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c3 the basis for our conclusion is set forth below issues do you m qualify for exemption undar sec_501'3 of the code also if you did qualify for exemption under sec_501 c would exempt status be retroactive to your date of formation facts you ware incorporated over twenty years ago on the date q under the nonprofit laws of the state of o page c 'm your certificate of incorporation you stated your purposes and objectives to be as follows to stimulate and promote the welfare and continued growth of the cattle business and related agriculture endeavors in general provide programs of edueation and other activities for cattiemen and other interested citizens which will benefit and encourage those engaged in livestock agricultural horticultural and other such resources in the county and state ta help increase the facilities of the p county agriculture canter and provide a central organization for cattlemen and thase engaged in related agricultural purposes to buy lease acquire and occupy lands and to erect bulldings and improvements of various kinds thereon and to sell mortgage lease or convey said property of any part thereof in your discretion from time to tima to afflate with the state and national associations of cattlemen and to work with county state and federal governmental agencies and private associations in further development of programs facitiies and other functions that benefit the public through the prosperity of agriculture in general to do any and all things permitted corporations not for profit and permitted to be done under the laws of the state af o b your certificate of incorporation also provided for four classes of membership - active associate ex-officio and honorary - as follows active members shall be restricted to individuals firms or corporations ving in or engaged ig the ownership or active support of the cattle industry or related agriculture activities in p county in the state of associate members shall apply fo individuals firms or corporations engaged in the cattle business or related agricultural activities or the active support thereof not living in or located in p county state of o such associate members shall not be entitled to vote on the floor ex-officio mambars shall consist of the following the p caunty extension director agriculture and the p county attorney honorary membership shall generally be restricted to members of long standing who have actively supported the organization c __ you ara affliated with j a non-profit statewide industry organization exempt as an agricultural_organization under sec_801 those desiring to become a member af your organization must join j and pay duas of dollar_figure j retains dollar_figure and remits dollar_figure dollars to you in addition you are assessed an annual payment of dollar_figure per estimated head of cattle in your county by j you indicated 'n your first response packet dated r that j uses these funds to promote the cattla business within the state organization tn your subsequent third response packet you appeared to contradict this prior statement by stating without substantiation or explanation j says that the monies are not used for advertisement purposes your activities consist mainly of organizing an annual rodeo a team roping event and a bull riding event professional and amateur cowboys participate in the events a rodeo secretary and a professional event organizer are paid to help conduct and manage the events page in addition to your own events another major activity for you is to take part in the county agricultural fair by providing concessions and parking to fair vendors and visitors participation in the fair has generated for you an average net_income of about dollar_figure you also hoid monthly membership meetings approximately months out of each year as stated in your first response packet the meetings provide dinner at jthe applicant's expense and interaction between members with the common goal of promoting the cattie industry in p county the meetings sometimes feature guest speakers concerning forestry land management faed fertilizer and other products for use in the industry the year third response packet showed that speakers were present pincite of the meetings that year planning for the rodeo and other avents also lake place at tha meetings per year over tha past few years meeting lst submitted with your the bulk of your revenue comes from event raceipis and sponsorship contributions event expenses account for the largest part of your expenditures of fotal revenues of over the 4-year period from interest_income of revenues were spent on the conduct of events in spensorship contributions and including dollar_figure ta raceived of revenues wera distributed as scholarships and during the sama period dollar_figure contributions to other organizations of ravenues expenditures_for conferences and meetings were dollar_figure another dollar_figure were for dues payments to affiliates equipment rental and maintenance depreciation and various office and administrative costs altogather these expenditures totaled dollar_figure of revenues after accounting for alt expenses and distributions your net_income over tha o period was dollars of revenues dollars of revenues were spent on banquets remaining expenditures etc totaled dollar_figure ta of revenues and2c your total revenues were over dollar_figurei per year you indicated that financial data were not available in your response packet you stated that your current officers financiat information presented on page of your form_1023 showed that for the year sec_2c prior to and directors are longtime members and have indicated that operations and finances were substantially the same in years prior to as they are currently subsequantiy in your response packet you indicated that you had previously engaged a tax preparer cpa who had advised you hat no returm was raquired and had failed to advise you of the need to complete form_1023 you further indicated that t ax retums wera not filad previous to 2c due ta the fact that the records were destroyed lost by tha former treasurer who is no longer a page mamber of the organization you have submitted a statement signed by an officer reiterating the foregoing circumstances but you have not provided any specifics or indépendant documentation of your relance on the advice of a profassional accountant or of the loss of your pre-2 records annual reports filed with the office of the o secretary of state indicate that your current treasurer has held the position of treasurer since two years prior to your response received on the date of s indicated that professional cowboys as well as amateur cowboys participated in the team raping bull riding and the rodeo events neo monsy was paid to the participants directly from the organization any prize money to-the participants is paid_by the organizer tha event organizer l was paid for their services l was paid dollar_figure in2q revenue was paid to a for-profit entity l in2o of your total therefore in and dollar_figure in20 law sec_501 of the internal_revenue_code code provides in pertinent part for the exemption from federal_income_tax of organizations organized and operated exctusively for charitable or aducational purposes sec_508 a of the code provides that an organization organized after date shall not be traated as an organization described in sec_501 x3 unless it has given natice in such manner as the regulations prescribe that it is applying for recognition of such status an organization shall not be treated as an organization describad in saction for any period before the giving of such notice if such notice is given after the tima prescribed by the regulations for giving such notice sec_1 c a of treasury regulations regulations states that in order to qualify under sec_501 c of the code an organization must de both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_504 c of tha code an organization will not be so regarded if more than an insubstantial part of its activities is nat in furtherance of an exempt_purpose section big_number c3 -1 d gi of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a oublic rather than a private interest the organization must estabtish that it is not organized or operated for the banefit of private interests such as designated individuals the persons who creatad it or shareholders of the organization sec_1 c -1 d i of the reguiations defines the term aducational as including the instruction or training of the individual for the purpose of improving or devaloping his capabilities or he instruction of the public on subjects useful to the individuat and beneficial to the community page sec_1_508-1 of the regulations provides that the notice referred to in section a of the code must be filed within months from tha end of the month in which an organization was organized such notice is fited by submitting a properly completed and executed form_1023 application_for recognition of exemption under sec_501 c of the internal revenue coda sec_301 of the regulations provides for an automatic_extension of months beyond the 15-month period sec_301_9100-3 of the regulations provides for discretionary extensions past the 18-month period and the automatic 12-month extension an organization requesting such extension must show that it acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government by resutting in a lowes tax_liability the organization and any other affected taxpayers in the aggragate for all taxable years affected than if the application had been timely filed in revrul_67_216 it is held that an organization formed and operated exclusively to instruct the pubjic on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption under sec_504 cx3 the organization's activities and exhibits are planned and managed by or in collaboration with person whose business it is to inform and instruct farmers and the generat public on agricultural matters home demonstration agents county agricultural agents and the resulting displays are designed to be instructiva the prasence at the fair of recreational features such as midway shows refreshment stands and a rodeo are incidental to the fairs overall educational purpose in revrul_68_224 an organization that conducts an annual festival centered around regional customs and traditions is determined fo qualify for exemption under sec_50t cx4 the festival takes place in an agricultural region where interest in horses and western traditions runs high and enjoys the broad involvement of local citizens it typically features a banquet or barbecue parade made up of focal organizations and floats depicting community history various contests relating to dress and costumes traditional of the area and a todeo the revenue ruting holds that in carrying on these activities the organization provides recreation for the community and ganerally promoted civic batterments and social improvements revenue ruting considered an organization that was formed for the stated purposes of promoting the health of the general_public by encouraging all persons to improve their physical candition and of fostering by educational means public interest in a particular sport for amateurs its primary activities are directed toward reviving and promoting a sport by circulating printed material about the sport conducting exhibitions to introduce the sport to the public conducting tournaments and giving occasional instructive clinics the revenue_ruling concluded that promotion of a sport in this manner neither improves nor develops the capabilities of the individual nor instructs the public an subjects useful to the individual and beneficial to the cammunity within the meaning of the regulations and that the organization was therefore not qualified for exemption under sec_501 x3 but that since the organization's activities provided wholesome activity and entertainment for the social improvement and welfare of the community it qualified for exemption under sec_801 c page in revrul_85_176 it was held that a_trust that awards scholarships on a preferential basis to family members and relatives of the trust's grantor does not award such scholarships on an objective and nondiscrminatery basis and that such grant program is not consistent with exempt status under sec_501 c because it serves a private purpose of the grantor rather than a public purpose a preference accorded to family mambars and relatives is nota criterion like financial need and academic achievement which is related to the purpose of an educational grant in 326_us_279 tha supreme court considered the question of what it means for an organization te be organized and operated exclusively for charitable cr educational_purposes and concluded that this plainly means that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes application of law you have represented that your monthly meetings rodeos and other events are educationat in and of themselves and that the events also serve as fundraisers enabling you to provide scholarships local youth for postsecondary study and to make distributions te charitable organizations we do not agree with the characterization of your manthly meetings and your rodeo team roping and bull riding events as being exctuslvely educational and wa believe the racord of your distributions as well as your scholarship eligibility critaria do not support conclusion that your activities have been conducted in order to afford charitable of educational distributions with regard to your monthly meatings only half of them include a speaker presentation and thera is no evidence of any other organized aducational activity that takes place at the meetings the only constant of the meetings is the opportunity for members to interact with each cther over the avening meal therefore wa believe that in addition to any educational purpose an equally important purpose of the meetings is to fostar in a relaxed dinner setting socializing and hatworking among your membership with regard to your scholarship awards and contributions to other charitable organizations you distributed only of your total revenues as scholarships over the contributions to other charitable organizations ware even lass accounting for only of total revenues tha amounts distributed iwere also significantly tags than the comparison dollar_figure were spent on your own general expanses including meetings banquets equipment rental and maintenance depreciation various administrative and office expenses and amounts paid to j to cover the dollar_figure you received from sponsor donations and interest_income during this period in per head of cattle assessment_period to through 20_-c- you also accumulated over the years in nat income in your second response packet you indicated that these accumulations were nacessary in order to pay for renewals of scholarships by previous scholarship recipients however you indicated in your third response packet that the money has not been sat aside in a separate fund dedicated to scholarship purposes nor is the applicant obligated to use the money for scholarships since the awards are not automatically ‘enewed but must be applied for each year page in addition up ta december of scholarships were open only to childran and grandchildren of your members while appiicants also had to meet cther criteria the thrashold consideration was the family relationship to a member as discussed in revrul_85_175 a preference accorded to family members and relatives is not a criterion tike financial need and academic achisvement which is related to the purpose af an educational grant instead such preference tands to demonstrate that it is the private interest of tha scholarship grantor that is being served through tha awarding of scholarships rather than the public interest after an initial effort to defend this limit an scholarship eligibility you have now widened passible recipients to include all youths in the community however the scholarship application continues ta place heavy amphasis on the applicant's involvement in your organization and the scholarship committee continues to consist solely of your mambers in sum we believe that the available financial information indicates that your events have not been conducted only to raise funds for scholarships and charitable_contributions but instead serve as your primary means of securing funding for your general operations that cannat be covered by the nominal per person membership fee furthermore of the small percentage of funds that has been expanded as scholarships and charitable contrifutions to other organizations the lion's share has been used to provide a private benefit to your mambers by paying for thelr children or grandchildren's schooling and it is uncertain that you have sufficient controls in place in the operation of your scholarship program to ensure that future distributions would not similarly benefit private interests like the organization in satter business bureau of washington d c inc you are operated to serve a mixture of purposes including not only educational and charitable purposes but also substantial purposes of promoting the cattle industry and recraation neither of which are exempt purposes within the meaning of section o01 cx3 the presence of these substantial nonexempt purposes pracludes axemption under saction 507f n3 we would also note that you have bean and continue ta be affiliated with j the state-lavel cattlamen's indusiry association éxempt under sec_501 c by the terms of such affiliation which requiraéadollar_figure i be paid to j you cannot help but provide financial support to j's general operations and or activities which are not dsdicatad to serving sec_501 c purposes but to the purpose of promoting the cattle industry since you have approximately members you have provided some dollar_figure over a four-year period such as from year through this amount is comparable to the amounts you have distributed in scholarships and charitable_contributions and is before taking into account the additional dollar_figure assessment per person membership fee and an additional dollar_figure lo j each year or about dollar_figure dollars per cattle per head of cattle assessment you have requested reiief under regulations saction for relief fram the prascribad month deadline for filing form_1023 so that you may be treated as a saction 501_c_3_organization ratroactive to your formation date since it is our position that you are not describad under sec_501 x3 this would appsar fo be a moot issue were it not a moot issue we would note that your articlas of incorporation failed to meet the organizational_test of sec_501 prior to in having purposes broader than permissible under that section that you have not provided us with i page any particulars regarding your pre-20 - oparations that would permit us to conclude you were operated in conformance with sec_501 c requirements that you hava indicated no assets and ne liabilities prior to despite having been in existence for over twenty years that prior to december of you provided private benefit to your members in the form of scholarships open only to their close family and that in view of the foregoing it appears likely to be prejudicial to the interests of the government to grant relief applicant's rasponse in your response letter dated date you disagreed with our assertion that while you applied under sec_501 c3 you may be batter described under sec_501 c15 you indicated that your articles and bylaws bath indicate your purposes no changes appear to have been made to the certificate of incorporation until september of _ in the midst of tha exemption application process when amended and restated articles of incorporation ware adopted at a membership meating per urfiled copy submitted with your second response packet dated s responding to our request for additional information regarding your form_1023 application the restated articles limit your purposes to exclusivety religious charitable scientfic litsrary and educational_purposes within the meaning of sec_501 in fact your response raceived t indicated that we no longer subscribe to any of the purposes listed in your original articlas you further indicated that you are iike the organization in rav rul where an organization formed to instruct the residents of neighboring communities on agricultural matters by conducting annual public fairs and exhibitions was exempt from federal_income_tax under sec_501 cx3 of the code you believe that the ruling furthers your position when it states in part that an organization whose purpose and reason for existence is to educate fhe public in useful and beneficial subjects does not fail fo be opersied to educate merely because some entartainment is provided to attract the public this is true even though the recreational attractions and facilities provide an important source of operating revenue agricultural fairs have traciitionally offered entertainment and recreational facilities to atiract the pubic you indicate that you are similar to n created in _n was formed fo encourage and promote the breeding raising and marketing of batter livestock and farm producis at public fairs and to promote and maintain research and educational functions with the livestock industry and granted exemption in your april response summarized your educational_purposes as follows monthly meetings educating mambers on various agricuitural aspects including forestry land management feed fertilizer and conservation of the area's green belt land participation in various events such as rodao agricultural fair and team roping events that foster and continue tha heritage of these activities and traditions encouraging tha county's youth to pursue careers in agricuiture by funding sponsoring cr conducting educational scholarship programs your april response also indicated your charitable purposes of a scholarship program which is now oper to the general_public and financial support of other charitable entities page services response to applicant’s position your articles and bylaws do now indicate charitable and educational_purposes but your operations indicate substantial non-exempt purposes also your website indicates your purpose is the promation of interest in agriculture in general and the beef cattle industry in particular’ furthermore the restated articles make no changes to your membership classes or the eligibility criteria for each class which continua to be directed primarily toward persons that are engaged in the ownership or active support of the cattle industry or related agricultura activities with regard to your claim te be similar to the organization described in revrul_67_216 you have presented no information to support that your events are designed to ba primarily educational in nature instead while spectators might gain some insight into cattle handling methods and western traditions by watching professional cowboys and other experts work with livestock during the events the usual focus of such type events is to anthrall the audience with exciting faats of skill and daring as such the events are no more educational than say watching a game of major league baseball would be to someone seeking to laam the techniques and history of the sport while not antirely lacking in instructive value your events are more akin to the exhibitions and fournaments conducted by the organization in revrul_70_4 in that they serve to promote interest in rodeo and by extension the cattle industry but do not improve or develop individual capabilities or achieve public instruction within the meaning of the term educational as contemplated in the regulations therefore contrary to your assertion that your events are primarily educationat and only incidentally recreational we believa the opposite is irue and that the events are primarily entertainment and only inckientally educational consistent with revenue rulings and both of which characterize rodeas as recreational activities unlike county fair organizations that conduct events designed to be educational your avent 6xpenses do not constitute exempt-purpose expenditures you indicate that you are simifar to n created in while you may have some similarities to n fo receive exemption n had to prove that its activities exclusively served exempt purposes a review of your file and subsequent submissions do not lead us reach a similar conclusion in your case regardless each organization's application must be considered on the facts and circumstances of the particular case and similaritias with an exempt_organization do not guarantes a recognition of exempt status your rasponses summarized your educational and charitable activities while your activities may further some exempt purposes your activities primarily consist of organizing an annual rodeo a team roping event and bull riding event in which professional and amateur cowboys participate in the events the bulk of your revenue comes from avent receipts and spcansorship contributions event sxpsnses account for the largest part of your expenditures of total revenues of dollar_figure ever the 4-year period from - to interest_income dollar_figure and grantad c exemption in in sponsorship contributions and of revenues were spent on the conduct of events including dollar_figure received page your rasponse raceived on the date of s indicated that professionat cowboys as well as amateur cowboys participatad in the team roping bull riding and the radeo events no money was paid ta the participants directly from the organization any prize money to the participants is paid_by the organizer the event organizer l was paid for their services l was paid in2q ravenus was paid to a for-profit entity l in20 of your total therefors in20 anddollar_figure in20 oé6r yaar over the past faw years in addition to your own events ancther major activity for you is to taka part in the county agricultural fair by providing concessions and parking to fair vendors and visitors participation in the fair has ganerated for you an average net_income of about dollar_figure you also have hatd membership meetings approximately times each year as stated in your first response packet the mestings provide dinner at ihe applicant's expense and interaction between members with the common goal of promoting the cattle industry in p county tha meetings sometimes feature quest speakers conceming forestry land management fead fertilizer and other products for use in the industry in 2c speakers wera present pincite of the meetings that year planning for the rodeo and other avants also take place at the meatings therefore your meetings while providing limited educational offarings are primarily for the benefit of your members and to plan for the conduct of your primary activities the rodeo and other events ouring20 contributions to other organizations 4-h futura farmers of america atc totaled of revenues of revanues was distributed by you as scholarships and dollars dollar_figure in the past your scholarships have not been selective instead your policy has been to award a scholarship to all qualified applicants to the extent possible furthermore scholarships were open only te childran and grandchildren of mambers who have been part of your organization for a minimum of two years now you state scholarships will ba open to the general_public however the scholarship application continues ta place heavy emphasis on the applicant's involvement in your organizaiion and the scholarship committee continuss to cansist solely of your members therefore the scholarship program appears to primarily serve the private interests of your memnibership you cite your support for charitable organizations as a positive factor in considering your application_for exemption as mentioned previously of your total revenue from -20 was contributed to exempt_organizations this is an insubstantial amount furthermore there is no evidence in the file that support for othar charitable organizations is a major activity on your part conclusion based on the above we do not believe your purpose as demonstrated by your operations is exclusively charitable or educational within the meaning of sec_501 page your primary activity as shown by your record of operations and financiai submissions consists of organizing an annual rodeo a taam reping event and a bull riding event in which professional and amateur cowboys participate in the events thase activities primarily serve non-exempt purposes your mestings are conducted primarily ta benefit your membership benefits to the public are incidental your schotarship program before 2c precluded exemption bacause it benefited only children or grandchildren of your mambership while you have revised the program it is not evident that the changes will guarantee public purposes are served because the scholarship application continues to place heavy emphasis on the applicant's involvement in your organization and tha scholarship committee continues to consist solely of your members finally your support of other organizations is an insubstantia activity and doas not overcome your other non-exempt activities accordingly we concludes you de not qualify for exemption under code sec_501 therefore you will be traated as a taxable entity and are required to file faderal income_tax tetums was clearly a substantial private banefit that on form contributions to you ara not deductible under sec_170 c of the code retroactive ex tion you have not provided us with any particulars ragarding your pre-20 your articles of incorporation faitad to meat the organizational_test of sec_501 prior te operations that would permit us to conclude you were operated in conformance with section dollar_figure c3 requirements you have indicated no assets and no liabilities priorio despite having been in existance for over twenty years prior to dacember of you provided substan al private benefit to your mambers in the form of scholarships open only to their close family members therefore it would be prejudicial to the intarasts of tha government to grant relief and if the issue should ever become applicable we conclude that retroactive exemption should not be granted non-507 c3 status as you have refused consideration of exempt status under other paragraphs of sec_501 c we did not develop possible non-501 c status appeal rights you have the right to file a protest if you believe this datermination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the siatament signed by one of your officars within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement dees not provide a basis to raconsider our determination we will forward your case to our appeals_office you can find more information about the rale of the appeals offica in publication exempt_organization appeal proceduras for unagreed issues page ‘types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penaities of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and ‘statements and to the best of my knowledge and balief they are true correct and complete your appeal will be considered incomplete without this statement fan organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts containad in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the intemal revenue service may represent you during the appeal process if you want representation during he appeal process you must file proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more informetion about representation in publication practice_before_the_irs and pawer of attomey al form sec_4nd publications mentioned in this letter can be found at www its gov forms and publications you do not fla protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal a6 a failure to exhaust available administrative remedies code sec_7428 b provides in part that a feclaratory judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involvad has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance raom p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this leter if you tax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax we have sent a copy of this letter to your repregentative as indicated in your power of attomey you have any questions please contact the person whose name and telephone number are ‘shown in the heading of this letter page sincerely rob choi director exempt_organizations rulings agreements enclosure publication
